     Case 2:20-cv-02349-TLN-CKD Document 11 Filed 02/12/21 Page 1 of 3


 1   JAMES A. HEARD, State Bar No. 114940
     MARK L. MOSLEY, State Bar No. 136449
 2   MELANIE SENGUPTA, State Bar No. 244615
     MACKENZIE & ALBRITTON LLP
 3
     155 Sansome Street, Suite 800
 4   San Francisco, CA 94104
     Telephone: (415) 288-4000
 5   Facsimile: (415) 288-4010
     Emails:       jheard@mallp.com
 6                 mmosleyesq@gmail.com
                   m.sengupta@mallp.com
 7

 8   Attorneys for Defendants SACRAMENTO-
     VALLEY LIMITED PARTNERSHIP, d/b/a
 9   VERIZON WIRELESS and GUILLIAM NEL
10

11                                 UNITED STATES DISTRICT COURT
12                               EASTERN DISTRICT OF CALIFORNIA
13
                                          SACRAMENTO DIVISION
14

15   MONICA EISENSTECKEN, et al.,                           Case No. 2:20-cv-02349-TLN-CKD
16                                                          STIPULATION AND ORDER TO
17                          Plaintiffs,                     EXTEND TIME TO RESPOND TO
                                                            COMPLAINT AND EXCEED PAGE
18             vs.                                          LIMITS

19   TAHOE REGIONAL PLANNING AGENCY, et
     al.,
20                                                          Filed:      November 24, 2020
21                          Defendants.                     Trial Date: None Set

22

23
            Plaintiffs Monica Eisenstecken, Tahoe Stewards, LLC, Tahoe for Safer Tech, and
24
     Environmental Health Trust, and Defendants Tahoe Regional Planning Agency, Joanne
25
     Marchetta, in her official and individual capacities, Marsha Berkbigler, in her official and
26
     individual capacities, Sue Novasel, in her official and representative capacities, Guilliam Nel,
27
     Tahoe Prosperity Center, Inc., and Sacramento Valley Limited Partnership, doing business as
28
                                                        1
            STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND EXCEED PAGE LIMITS – CASE NO. 2:20-CV-
                                                   02349-TLN-CKD
     Case 2:20-cv-02349-TLN-CKD Document 11 Filed 02/12/21 Page 2 of 3


 1   Verizon Wireless (“Verizon Wireless”), collectively, the “Stipulating Parties,” stipulate as

 2   follows:

 3          1.      The Plaintiffs filed their Petition for Writ of Mandate and Complaint for
 4   Declaratory Relief and on November 24, 2020 (Dkt. 1) and their Amended Petition for Writ of

 5   Mandate and Complaint for Declaratory Relief on December 10, 2020 (Dkt. 5) (the “Amended

 6   Complaint”).

 7          2.      The Defendants have waived service of the Amended Complaint, and absent an
 8   extension, the latest date for the Defendants to respond to the Amended Complaint would be

 9   February 16, 2021.

10          3.      The Defendants need a fifteen (15) day extension of time to respond to the
11   Amended Complaint given the number of parties and complexity of this case, and such extension

12   is acceptable to Plaintiffs. This is the first such extension requested by any Defendant.

13          4.      In addition, Defendants intend to file one or more motions to dismiss the Amended
14   Complaint. Due to the length and complexity of the complaint, which contains 13 causes of

15   action, the Stipulating Parties believe that briefs in support of and opposition to the motion(s) to

16   dismiss will require more pages than the Court’s standing order would normally permit. In order

17   to allow adequate presentation of the issues, the Stipulating Parties request that the Court allow up

18   to 25 pages for any motion to dismiss or opposition, and up to 15 pages for reply briefs in support

19   of any motion to dismiss.

20          IT IS SO STIPULATED.

21 Dated: February 12, 2021

22
                                                     _/s/ Mark S. Pollock____________
23
                                                     MARK S. POLLOCK
24                                                   Attorney for Plaintiffs
                                                     MONICA EISENSTECKEN, TAHOE
25                                                   STEWARDS, LLC, TAHOE FOR SAFER TECH,
                                                     and ENVIRONMENTAL HEALTH TRUST
26

27

28
                                                         2
             STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND EXCEED PAGE LIMITS – CASE NO. 2:20-CV-
                                                    02349-TLN-CKD
     Case 2:20-cv-02349-TLN-CKD Document 11 Filed 02/12/21 Page 3 of 3


 1

 2
                                                    _/s/ John L. Marshall_____________
 3
                                                    JOHN L. MARSHALL
 4                                                  Attorney for Defendants
                                                    TAHOE REGIONAL PLANNING AGENCY,
 5                                                  JOANNE MARCHETTA, MARSHA
                                                    BERKBIGLER, and SUE NOVASEL
 6

 7                                                  REMY MOOSE MANLEY LLP
 8

 9                                                  _/s/ Howard Wilkins, III______________
                                                    HOWARD WILKINS III
10                                                  Attorneys for Defendant
                                                    TAHOE PROSPERITY CENTER, INC.
11

12
                                                    MACKENZIE & ALBRITTON LLP
13
                                                    /s/ James A. Heard
14                                                  ______________________________
                                                    JAMES A. HEARD
15                                                  Attorneys for Defendants
16                                                  SACRAMENTO VALLEY LIMITED
                                                    PARTNERSHIP, d/b/a VERIZON WIRELESS and
17                                                  GUILLIAM NEL

18
                                                    ORDER
19
        Pursuant to stipulation of the parties, and good cause being shown, it is hereby ORDERED and
20
     ADJUDGED that:
21
        1. Defendants shall have until March 3, 2021, to respond to the Amended Complaint; and
22
        2. For any motion to dismiss the Amended Complaint, the following page limits shall apply:
23
            25 pages for opening and opposition briefs, and 15 pages for reply briefs.
24

25   IT IS SO ORDERED.
26   Dated: February 12, 2021
27                                                                Troy L. Nunley
                                                                  United States District Judge
28
                                                        3
            STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND EXCEED PAGE LIMITS – CASE NO. 2:20-CV-
                                                   02349-TLN-CKD
